Citation Nr: 1419339	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to October 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

On his March 2012 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  As the discussed in detail below, the Veteran withdrew his appeal for service connection for PTSD on February 27, 2013, the date of his hearing.  Therefore, the request for a hearing has also been withdrawn.

The Board notes that the Veteran also filed separate claims for service connection for hypertension, heart trouble, bronchial asthma, diabetes, bilateral hand condition, bilateral eye condition, bilateral ear condition, arthritis, and chronic obstructive pulmonary disease.  In a March 2010 rating decision, the RO denied the abovementioned issues and the Veteran filed a timely notice of disagreement in May 2010.  The RO issued a statement of the case (SOC) in November 2012.  The Veteran has not filed a substantive appeal to the November 2012 SOC and, therefore, these issues are not properly before the Board.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal for service connection for PTSD, the Veteran requested that the appeal be withdrawn.
CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a February 2013 written statement, the Veteran withdrew the appeal regarding the issue of service connection for PTSD; therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for service connection for PTSD and it is dismissed.


ORDER

The appeal for service connection for PTSD is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


